Porter, J.
delivered the opinion of the court. The husband of the petitioner *430in his life time, a conveyance to B. Grima, of the house of Sabatier &, Grima, by which he sold to him for the sum of $5630, five slaves and a lot of ground situated in one of the su- . burbs of the city.
The property thus conveyed, remained, however, in the possession of the vendor—no delivery of it was made, and two days after, receiving the bill of sale, the vendee executed under sous seing prive, and delivered to hint a counter letter; by which he acknowledged and declared, that the deed had been made merely in the view to enable the vendor to pass his property, after his death, to certain persons by him designated: that the price men» tioned in the act hadjiot been paid; and the vendee held the lot and slaves for the purposes already mentioned.
The only question in the cause, is, whether the creditors are bound by an act under private signature. They contend they are not; that they had no notice of the counter letter; and that the property claimed by the petitioner, being vested in one of the insolvents by a public and authentic act, it makes a part of the estate surrendered.
The force and effect which should be given *431to acts sous seins prive, accompanied by pos- ° 1 ■ ■ . 1 J r Session, in opposition to the claims, of creditors has been most fully considered by this court in the cases of Doubrere vs. Grillier's syndics, and Martinez vs. Layton. The principles there established govern this case, and we ‘do not think it necessary to go into the question %gain. The subject is one of considerable /difficulty, and has already occupied our attention, and exercised our judgment, as muchas ahy other we have been called on to consider. When the date of acts under private signature, is proved by’evidence of facts dehors the instrument; possession accompanies them; and the transaction is bona Jule: we continue in our former impressions, that the law is best satisfied, and justice promoted, by giving to them the same effect against “ third persons, they would have against the party who executes them. Vol. 2, n* s. 171,4, ibid 369.
Canon Sf Trdbuc for the plaintiff, Mazu~ reau for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.